EXHIBIT Form of Certificate of Designations of Series A Noncumulative Convertible Perpetual Preferred Stock of Capitol Bancorp Ltd. (Pursuant to Section450.1302 of the Michigan Business Corporation Act) Capitol Bancorp Ltd. (the “Corporation”), a corporation organized and existing under the Michigan Business Corporation Act, as amended (the “Michigan Act”), hereby certifies that, pursuant to authority granted by ArticleIII of the Articles of Incorporation of the Corporation, as amended, and in accordance with the provisions of Section450.1302 of the Michigan Act, the Board of Directors of the Corporation has adopted the following resolutions, at a meeting duly called and held on June 24, 2009: Resolved, that there is hereby established a seriesof Preferred Stock, no par value per share, and the designation and certain terms, powers, preferences and relative, participating and other rights and certain qualifications, limitations and restrictions thereon, are hereby fixed as follows: 1.Designation.The designation of the series of preferred stock shall be “Series A Noncumulative Convertible Perpetual Preferred Stock” (the “Series A Preferred”). Each share of the Series A Preferred shall be identical in all respects to every other share of the Series A Preferred. The Series A Preferred will rank equally with Parity Stock, if any, will rank senior to Junior Stock and will rank junior to Senior Stock, if any, with respect to the payment of dividends and/or the distribution of assets in the event of any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation. 2.Number of Shares. The number of authorized shares of the Series A Preferred will initially be 700,000. That number from time to time may be increased (but not in excess of the total number of authorized shares of preferred stock) or decreased (but not below the number of shares of the Series A Preferred then outstanding) by further resolution duly adopted by the Board of Directors or any other duly authorized committee thereof and by the filing of an amendment pursuant to the provisions of the Michigan Act stating that such increase or reduction, as the case may be, has been so authorized. The Corporation shall have the authority toissue fractional shares of Series A Preferred. 3.Definitions.
